Citation Nr: 1526998	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  11-01 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 through June 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

In March 2012, the Veteran testified at a Board hearing.  A copy of the transcript has been associated with the Veteran's claims file.

In March 2013 and March 2014, the Board remanded the matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

COPD was not manifested during the Veteran's active duty service or for many years thereafter; any such disorder is not shown to be related to his service, to include as due to exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for COPD, claimed as due to asbestos exposure have not been met. 38 U.S.C.A. §§  1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in December 2009 and March 2010 correspondence. 

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  This includes his service treatment records (STRs), private treatment records, and Social Security Administration (SSA) records.  The Veteran has not identified any evidence that remains outstanding.  The Veteran indicated at the March 2012 Board hearing that Dr. H. was a private physician, but in June 2014 correspondence, the Veteran said he was a VA physician.  The Board is satisfied that all pertinent records have been obtained.  

Pursuant to the Board's prior remand directives, private treatment records from Central Phoenix Family Medicine in Phoenix, Arizona, and SSA records have been obtained.  The AOJ also obtained an addendum medical opinion in June 2014.  The VA examiner reviewed the Veteran's claims file and provided the information requested by the Board's remands.  Therefore, the VA examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran is seeking service connection for COPD, claimed as due to asbestos exposure.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Factual Evidence and Analysis

In the instant case, there is medical evidence demonstrating that the Veteran has COPD.  See October 2008 records from Maricopa County Correctional; June 2009 VA treatment records; April 2013 VA examination.  Therefore, the first element of service connection is met. 

The Veteran's STRs are silent regarding complaints, findings, or a diagnosis of breathing problems of COPD.  No breathing problems or complaints were noted on enlistment.  The report of a Medical Board conducted prior to separation is limited to psychiatric findings.  The Veteran's DD 214 Form reflects that his military occupation was a rifleman and his military personnel records indicate that he was an Athletic Recreation Assistant.  

In December 2009 and March 2010 statements, the Veteran indicated that he was diagnosed with COPD after service, and that it was caused by his exposure to asbestos while he was working as a motor boat instructor during service.  

At the March 2012 Board hearing, the Veteran's representative stated that the Veteran was a small boat operator instructor during service and his duties included upkeep and maintenance of the engine of the boat.  The representative argued that the fuel lines, exhaust pipe, and the engine compartment were insulated with an asbestos sheeting material and that the Veteran was exposed to this asbestos on a daily basis.  It was further noted that Dr. H. (who was treating the Veteran) told him that COPD could be a result of asbestos exposure.  The Veteran testified that he thought his breathing problems are related to service because he could not think of any other incident that could have caused his breathing problems, other than his remodeling work.  He felt he was exposed to asbestos while remodeling a hotel approximately 10 years prior when he had to scrape "cottage cheese off the ceiling" and wore no breathing protection.  He also conceded that he started smoking in service.  He dated the onset of his breathing problems to 1976, five years after separation.   

Although the Veteran claims that he may have been exposed to asbestos during his service, the Board does not need to reach a conclusion on whether that exposure is confirmed.  As explained below, even if he was exposed to asbestos in service, his claim fails on the matter of whether there is a nexus between such exposure and his COPD.  

Pursuant to the Board remands, private treatment records from Central Phoenix Family Medicine showing the Veteran was receiving treatment for COPD have been associated with the record.   

VA treatment records reflect a diagnosis and evidence of continuous treatment for COPD.  

Further, records from SSA show that on the October 2008 Maricopa County Correctional Health Services Receiving Form, it was noted that the Veteran had asthma and lung problems.  

None of the treatment records includes any opinion as to the etiology of the COPD.  

On April 2013 VA examination, the examiner diagnosed COPD and interstitial lung disease.  The examiner opined that the Veteran's COPD was secondary to tobacco use and was less likely than not related to or incurred in service.  As the examiner did not address whether the Veteran's COPD was related to his alleged in-service asbestos exposure, the Board remanded for an addendum opinion.  

In a June 2014 addendum medical opinion, the same VA physician thoroughly reviewed the claims folder, as indicated in the discussion of the Veteran's records.  The examiner indicated that there is no support in the STRs or in the post service medical records for the allegation that the Veteran's current COPD was caused or aggravated during his military service (i.e., COPD was not diagnosed until many years post service).  The examiner addressed the Veteran's claim of asbestos exposure in service and likely exposure after service, but noted that chest X-rays showed no sign of exposure.  The examiner noted that the Veteran was shown to have smoked one and a half packs per day for forty-two years and then quit in 2007.  He stated that COPD was not caused by asbestos exposure or by actual asbestos; the Veteran's COPD was caused by smoking.  Finally, the examiner concluded that it is not at least as likely as not that any current respiratory difficulty, including COPD, was incurred in or is otherwise related to the Veteran's service, to include alleged exposure to asbestos.  He noted that even if asbestos exposure was proven or conceded, his currently diagnosed condition is completely unrelated to asbestos exposure. 

The Board places substantial weight on this opinion.  The opinion addresses the pertinent question at hand, describes the disability in sufficient detail, and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issue.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the opinion reflects that pertinent evidence was considered in reaching the medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is probative evidence in this matter, and because there is no competent evidence to the contrary, it is persuasive.

The Veteran's own lay opinion in this matter (that his COPD, claimed as due to asbestos exposure is related to his service) is not probative evidence.  Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, COPD is complex and could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  

The Board does not need to seek clarification of the Veteran's statement that Dr. H. told him that COPD could be a result of asbestos exposure, as the question requiring clarification is a matter of opinion, not a factual and objective issue.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Finally, the Board has considered whether the Veteran's tobacco usage could be considered an in-service event or occurrence, but finds it may not.  By law, for claims received after June 9, 1998, a disability shall not be considered service connected on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.  The Veteran filed the current claim in 2009.  

The Board finds that the Veteran's COPD, claimed as due to exposure to asbestos, was not present in-service.  There is no competent evidence that relates the Veteran's COPD to exposure to asbestos or otherwise to service.  Hence, a preponderance of the evidence is against the claim of service connection for COPD, claimed as due to asbestos exposure, and the claim must be denied.  


ORDER

Service connection for COPD, claimed as due to asbestos exposure, is denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


